 



Exhibit 10.34.2

PROMISSORY NOTE

     
$   
  New York, New York

     ,2004

     FOR VALUE RECEIVED,    , a Delaware    , as maker, having its principal
place of business at c/o FelCor Lodging Trust Incorporated, 545 East John
Carpenter Freeway, Suite 1300, Irving, Texas 75062 (“Borrower”), hereby
unconditionally promises to pay to the order of JPMORGAN CHASE BANK, a New York
banking corporation, as payee, having its principal place of business at 270
Park Avenue, New York, New York 10017 (“Lender”), or at such other place as the
holder hereof may from time to time designate in writing, the principal sum of
   DOLLARS ($   ), in lawful money of the United States of America with interest
thereon to be computed from the date of this Note at the Applicable Interest
Rate (as defined in the Loan Agreement (defined below)), and to be paid in
accordance with the terms of this Note and that certain Loan Agreement, dated as
of the date hereof, between Borrower and Lender (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”). All capitalized terms not defined herein shall have the respective
meanings set forth in the Loan Agreement.

ARTICLE 1 — PAYMENT TERMS

     Borrower agrees to pay the principal sum of this Note and interest on the
unpaid principal sum of this Note from time to time outstanding at the rates and
at the times specified in Article 2 of the Loan Agreement and the outstanding
balance of the principal sum of this Note and all accrued and unpaid interest
thereon shall be due and payable on the Maturity Date.

ARTICLE 2 — DEFAULT AND ACCELERATION

     The Debt shall without notice become immediately due and payable at the
option of Lender if any payment required in this Note is not paid on or prior to
the date when due or if not paid on the Maturity Date or on the happening of any
other Event of Default and in addition, Lender shall be entitled to receive
interest on the entire unpaid principal sum at the Default Rate pursuant to the
terms of the Loan Agreement. This Article 2, however, shall not be construed as
an agreement or privilege to extend the date of the payment of the Debt, nor as
a waiver of any other right or remedy accruing to Lender by reason of the
occurrence of any Event of Default.

ARTICLE 3 — LOAN DOCUMENTS

     This Note is secured by the Security Instrument and the other Loan
Documents. All of the terms, covenants and conditions contained in the Loan
Agreement, the Security Instrument and the other Loan Documents are hereby made
part of this Note to the same extent and with the same force as if they were
fully set forth herein. In the event of a conflict or inconsistency between the
terms of this Note and the Loan Agreement, the terms and provisions of the Loan
Agreement shall govern.

 



--------------------------------------------------------------------------------



 



ARTICLE 4 — SAVINGS CLAUSE

     This Note and the Loan Agreement are subject to the express condition that
at no time shall Borrower be obligated or required to pay interest on the
principal balance of the Loan at a rate in excess of the Maximum Legal Rate. If,
by the terms of this Note, the Loan Agreement or the other Loan Documents,
Borrower is at any time required or obligated to pay interest on the principal
balance due hereunder at a rate in excess of the Maximum Legal Rate, the
Applicable Interest Rate or the Default Rate, as the case may be, shall be
deemed to be immediately reduced to the Maximum Legal Rate and all previous
payments in excess of the Maximum Legal Rate shall be deemed to have been
payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.

ARTICLE 5 — NO ORAL CHANGE

     This Note may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
Borrower or Lender, but only by an agreement in writing signed by the party
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.

ARTICLE 6 — WAIVERS

     Borrower and all others who may become liable for the payment of all or any
part of the Debt do hereby severally waive presentment and demand for payment,
notice of dishonor, notice of intention to accelerate, notice of acceleration,
protest and notice of protest and non-payment and all other notices of any kind.
No release of any security for the Debt or extension of time for payment of this
Note or any installment hereof, and no alteration, amendment or waiver of any
provision of this Note, the Loan Agreement or the other Loan Documents made by
agreement between Lender or any other Person shall release, modify, amend,
waive, extend, change, discharge, terminate or affect the liability of Borrower,
and any other Person who may become liable for the payment of all or any part of
the Debt, under this Note, the Loan Agreement or the other Loan Documents. No
notice to or demand on Borrower shall be deemed to be a waiver of the obligation
of Borrower or of the right of Lender to take further action without further
notice or demand as provided for in this Note, the Loan Agreement or the other
Loan Documents. If Borrower is a partnership, the agreements herein contained
shall remain in force and be applicable, notwithstanding any changes in the
individuals or entities comprising the partnership, and the term “Borrower,” as
used herein, shall include any alternate or successor partnership, but any
predecessor partnership and their partners shall not thereby be released from
any liability. If Borrower is a corporation, the agreements contained herein
shall remain in full force and be applicable notwithstanding any changes in the
shareholders comprising, or the officers and directors relating to, the
corporation, and the term “Borrower” as used herein, shall include any
alternative or successor corporation, but any predecessor corporation shall not
be relieved of liability hereunder. If Borrower is a limited liability company,
the agreements herein contained

-2-



--------------------------------------------------------------------------------



 



shall remain in full force and be applicable notwithstanding any changes in the
shareholders comprising, or the officers and directors relating to, the
corporation, and the term “Borrower” as used herein, shall include any
alternative or successor corporation, but any predecessor corporation shall not
be relieved of liability hereunder. If Borrower is a limited liability company,
the agreements herein contained shall remain in force and be applicable,
notwithstanding any changes in the members comprising the limited liability
company, and the term “Borrower” as used herein, shall include any alternate or
successor limited liability company, but any predecessor limited liability
company and their members shall not thereby be released from any liability.
(Nothing in the foregoing sentence shall be construed as a consent to, or a
waiver of, any prohibition or restriction on transfers of interests in such
partnership, corporation or limited liability company which may be set forth in
the Loan Agreement, the Security Instrument or any other Loan Document.) If
Borrower consists of more than one person or party, the obligations and
liabilities of each such person or party shall be joint and several.

ARTICLE 7 — TRANSFER

     Upon the transfer of this Note, Borrower hereby waiving notice of any such
transfer, Lender may deliver all the collateral mortgaged, granted, pledged or
assigned pursuant to the Loan Documents, or any part thereof, to the transferee
who shall thereupon become vested with all the rights herein or under applicable
law given to Lender with respect thereto, and upon assumption of Lender’s
obligations under the Loan Documents, Lender shall thereafter forever be
relieved and fully discharged from any liability or responsibility in the
matter; but Lender shall retain all rights hereby given to it with respect to
any liabilities and the collateral not so transferred.

ARTICLE 8 — EXCULPATION

     Notwithstanding anything to the contrary contained in this Note, the
liability of Borrower to pay the Debt and for the performance of the other
agreements, covenants and obligations contained herein and in the Security
Instrument, the Loan Agreement and the other Loan Documents shall be limited as
set forth in Section 9.4 of the Loan Agreement.

ARTICLE 9 — GOVERNING LAW

     This Note shall be governed in accordance with the terms and provisions of
Section 10.3 of the Loan Agreement.

ARTICLE 10 — NOTICES

     All notices or other written communications hereunder shall be delivered in
accordance with Section 10.6 of the Loan Agreement.

[NO FURTHER TEXT ON THIS PAGE]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and
year first above written.

     

                                        , a

  Delaware                                       
 
   

         

  By:    

     

--------------------------------------------------------------------------------

 

      Joel M. Eastman

      Vice President

 